Opinion issued August 8, 2002











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00718-CR
____________

KEVIN COTY SHIPMAN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause No. 885693



MEMORANDUM  OPINION
	We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on January 25, 2002.  No motion for new trial was filed.  The
deadline for filing notice of appeal was therefore Monday, February 25, 2002,
because the thirtieth day after sentencing fell on a weekend.  Tex. R. App. P. 4.1(a),
26.2(a)(1).  Notice of appeal was filed on June 12, 2002, almost four months after the
deadline.
	We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.